     Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 1 of 12 PageID #:2123




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

                                                             CIVIL ACTION NO.
IN RE DELTA DENTAL ANTITRUST                                 1:19-CV-06734
LITIGATION

This document relates to: ALL ACTIONS                        MDL NO. 2931


                             JOINT RULE 26(f) PLANNING REPORT

         Pursuant to the Court’s minute entry dated July 30, 2020 (Doc. No. 298), the undersigned

 parties make the following joint submission pursuant to Federal Rule of Civil Procedure 26(f).

                                        Procedural Background

         Initial Filings: Between October 11, 2019 and November 7, 2019, eleven substantially

 identical class action complaints were filed in the Northern District of Illinois against the same

 group of Delta Dental defendants (“Defendants”). Pursuant to the Court’s Initial Case Management

 Order (“CMO”) (Doc. No. 95), a Consolidated Amended Complaint (“CAC”) was filed on

 November 26, 2019. Doc. No. 96. Thereafter, an additional seventeen class action complaints

 alleging substantially similar, but not identical, claims against the Delta Dental Defendants were

 subsequently filed in various jurisdictions, including four in this District.1


 1
   The complaints filed outside of the Northern District of Illinois are: Obeng v. Delta Dental Plans
 Association, et al., Case No. 1:19-cv-25072 (S.D. Fla.); Dickey v. Delta Dental Plans Association, et al.,
 Case No. 3:19-cv-00910 (S.D. Miss.); Mincy v. Delta Dental Plans Association, et al., Case No. 1:19-cv-
 00227 (N.D. Miss.); Stephens v. Delta Dental Plans Association, et al., Case No. 2:19-cv-10576 (C.D.
 Cal.); Mells v. Delta Dental Plans Association, et al., Case No. 3:19-cv-08182 (N.D. Cal.); Braunstein v.
 Delta Dental Plans Association, et al., Case No. 3:19-cv-00915 (W.D. Ky.); DeVinney v. Delta Dental
 Plans Association, et al., Case No. 3:19-cv-08258 (N.D. Cal.); Kottemann Orthodontics, P.L.L.C. v. Delta
 Dental Plans Association, et al., Case No. 0:19-cv-03139 (D. Minn.); Baldwin v. Delta Dental Plans
 Association, et al., Case No. 0:19-cv-03141 (D. Minn.); Drs. Lutins & Benitz, P.A. v. Delta Dental
 Insurance Company, et al., Case No. 1:19-cv-01247 (M.D.N.C.); Schwartz v. Delta Dental Plans
 Association, et al., Case No. 2:20-cv-00018 (E.D. La.); Swiecinski v. Delta Dental Insurance Co., et al.,
 Case No. 1:20-cv-03913 (D. New Jersey); and Ben Zvi v. Delta Dental of New York, Case No. 1:20-cv-
 05628 (S.D.N.Y.). The four additional complaints filed in this District are: American Dental Association,
 et al. v. Delta Dental Insurance Co., et al., Case No. 1:19-cv-07909 (N.D. Ill.); Endodontics of New Mexico


                                                     1
    Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 2 of 12 PageID #:2124




        Creation of the MDL: On December 13, 2019, certain plaintiffs filed a motion before the

Judicial Panel on Multidistrict Litigation (“JPML”), seeking to centralize all related actions under

28 U.S.C. § 1407 for coordinated pretrial proceedings. On December 20, 2019, the District Court

denied Defendants’ Motion to Stay further proceedings pending the JPML’s determination. Doc.

No. 166. On March 27, 2020, the JPML created the instant multidistrict litigation (“MDL”). Doc.

No. 264. All pending related cases are either now before this Court as part of the MDL or subject

to a conditional transfer order.2

        On January 27, 2020, Defendants filed a joint motion to dismiss the CAC. The Court

denied that motion on September 4, 2020. Doc. No. 303.

        The undersigned are in agreement that in order for this MDL to proceed in an orderly

fashion, there must be one operative complaint that applies to all parties and all claims and one

discovery schedule by which all parties must abide.

        Quinn Emanuel Urquhart & Sullivan LLP and Wollmuth Maher & Deutsch LLP,

designated as Interim Lead Counsel by the Court’s CMO, ask the Court to confirm that the CAC

is the operative complaint for all purposes in this MDL and order that all other class action

complaints filed in, or transferred to, this District as part of MDL 2931 are governed by the CMO

and superseded by the CAC.




v. Delta Dental Insurance Company, et al., Case No. 1:20-cv-00798 (N.D. Ill.); Deep and Daughtry, PC,
et al. v. Delta Dental Insurance Co., et al., Case No. 1:20-cv-02124 (N.D. Ill.); and Premiere Dental d/b/a
Premiere Dental Spa, et al. v. Delta Dental Insurance Co., et al., Case No. 1:20-cv-03880 (N.D. Ill.).
2
  After the Swiecinski action was transferred to this Court, a notice of voluntary dismissal for that case was
filed and entered on June 16, 2020. Swiecinksi, Case No. 1:20-cv-02539 (N.D. Ill.) (Doc. No. 7). With
regard to Ben Zvi v. Delta Dental of New York, Case No. 1:20-cv-05628 (S.D.N.Y.), Defendants filed a
Notice of Potential Tag-Along Action with the JPML, which issued Conditional Transfer Order No. 3
(“CTO-3”). On August 18, 2020, the Ben Zvi plaintiffs filed a motion with the JPML seeking to vacate
CTO-3. Defendants’ response to the motion to vacate was filed on September 8, 2020, and replies, if any,
are due on September 15.


                                                      2
  Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 3 of 12 PageID #:2125




       Defendants do not object to the CAC being deemed the only operative complaint for all

purposes in this MDL or to the other complaints in this MDL being superseded by the CAC, but

defer to the Court on how to most efficiently manage this MDL for purposes of consolidated

discovery.

       1.      Meeting. Pursuant to FED. R. CIV. P. 26(f), a teleconference was held on

September 8, 2020 and was attended for plaintiffs by Stephen Neuwirth and Leonid Feller, Quinn,

Emanuel, Urquhart & Sullivan, LLP, and Ronald Aranoff, Wollmuth Maher & Deutsch LLP, and

for Defendants by Britt Miller, Mark Ryan, and Daniel Storino, Mayer Brown LLP.

       2.      Pretrial Schedule.

               a.     Amendments. The last day for any party to amend pleadings (including

adding additional parties) absent good cause shown shall be: January 25, 2022.

               b.     Amendments to Schedule. The deadlines included herein may be

modified: (1) by Court order; (2) by the parties’ joint written agreement, submitted to the Court

for review and approved by the Court; or (3) by submitting a motion to modify the deadlines after

making a good faith effort to meet and confer. The parties recognize that the COVID-19 pandemic

may have a material effect on this litigation, including the dates provided herein, and they will

work in good faith to address any challenges or delays that result therefrom.

       3.      Discovery.

               a.     Discovery Orders. Defendants and Interim Lead Counsel have been

negotiating proposed discovery orders. By September 30, 2020, plaintiffs and Defendants will

present to the Court (i) a proposed preservation order; (ii) a proposed protective order; (iii) a

proposed ESI protocol; and (iv) any stipulation regarding non-discoverability of expert




                                                3
  Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 4 of 12 PageID #:2126




communications and draft reports; such proposed orders/stipulations shall apply to all parties and

all complaints consolidated in the MDL.

               b.      Discovery Schedule. The CAC alleges an antitrust action brought under

15 U.S.C. §§ 1, 15, and 26. Plaintiffs—on behalf of themselves and a putative class—allege that

Defendants have engaged in anticompetitive conduct in violation of Section 1 of the Sherman

Act. As such, discovery will be required with respect to class certification, liability, and damages.

The undersigned have agreed to the attached proposed scheduling order. See Exhibit A.

         4.    Settlement. Given the nature and complexity of this case, the number of parties

involved, and the early stage of the litigation, the parties believe that it is premature to discuss

settlement.

         5.    Consent. The parties unanimously do not consent to proceed before a Magistrate

Judge.




                                                 4
  Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 5 of 12 PageID #:2127




Dated: September 9, 2020                Respectfully submitted,

 QUINN EMANUEL URQUHART &                WOLLMUTH MAHER & DEUTSCH LLP
 SULLIVAN, LLP

 By:   /s/ Stephen R. Neuwirth           By:   /s/ Ronald J. Aranoff
 Stephen R. Neuwirth                     Ronald J. Aranoff
 Toby E. Futter                          Nicole M. Clark
 Joseph Kiefer                           500 Fifth Avenue – 12th Floor
 51 Madison Avenue, 22nd Floor           New York, New York 10110
 New York, New York 10010                Telephone: (212) 382-3300
 Telephone: 212 849-7000                 raranoff@wmd-law.com
 stephenneuwirth@quinnemanuel.com        nclark@wmd-law.com
 tobyfutter@quinnemanuel.com
 joekiefer@quinnemanuel.com              Interim Co-Lead Class Counsel

 Leonid Feller, P.C.
 Athena Dalton                           KAPLAN FOX & KILSHEIMER LLP
 191 N. Wacker Drive, Suite 2700         Robert N. Kaplan
 Chicago, Illinois 60606                 Gregory Arenson
 Telephone: (312) 705-7400               Elana Katcher
 leonidfeller@quinnemanuel.com           850 Third Avenue
 athenadalton@quinnemanuel.com           New York, New York 10022
                                         Telephone: (212) 687-1980
 Interim Co-Lead Class Counsel           rkaplan@kaplanfox.com
                                         garenson@kaplanfox.com
                                         ekatcher@kaplanfox.com

                                         Chair, Plaintiffs’ Interim Executive Committee




                                        5
 Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 6 of 12 PageID #:2128




/s/ Kathy L. Osborn                                 /s/ Britt M. Miller
Kathy L. Osborn                                     Britt M. Miller
Ryan M. Hurley                                      Daniel K. Storino
Anna Marie Behrmann                                 MAYER BROWN LLP
FAEGRE DRINKER BIDDLE & REATH LLP                   71 South Wacker Drive
300 N. Meridian St., Suite 2500                     Chicago, IL 60606
Indianapolis, IN 46204                              (312) 782-0600
(317) 237-8261                                      bmiller@mayerbrown.com
kathy.osborn@faegredrinker.com                      dstorino@mayerbrown.com
ryan.hurley@faegredrinker.com
anna.behrmann@faegredrinker.com                     Mark W. Ryan
                                                    MAYER BROWN LLP
Colby Anne Kingsbury                                1999 K Street NW
FAEGRE DRINKER BIDDLE & REATH LLP                   Washington, DC 20006
311 S. Wacker Dr., #4400                            (202) 263-3000
Chicago, IL 60606                                   mryan@mayerbrown.com
(312) 212-6573
colby.kingsbury@faegredrinker.com                   Counsel for Defendants Delta Dental Plans
                                                    Association, DeltaUSA, Delta Dental of
Jeffrey S. Roberts                                  Connecticut Inc., Delta Dental Plan of
Joshua P. Mahoney                                   Idaho, Inc. d/b/a Delta Dental of Idaho,
FAEGRE DRINKER BIDDLE & REATH LLP                   Dental Service of Massachusetts, Inc. d/b/a
1144 15th Street, Suite 3400                        Delta Dental of Massachusetts, Delta
Denver, CO 80203                                    Dental of Missouri, Delta Dental of New
(303) 607-3500                                      Jersey, Inc., Oregon Dental Service d/b/a
jeff.roberts@faegredrinker.com                      Delta Dental of Oregon, Delta Dental of
joshua.mahoney@faegredrinker.com                    Washington, and Delta Dental Plan of
                                                    Wyoming d/b/a Delta Dental of Wyoming
Counsel for Defendants Delta Plan of Arkansas,
Inc., Delta Dental of Indiana, Inc., Delta Dental
of Kentucky, Inc., Delta Dental Plan of Michigan,   /s/ Howard Ullman
Inc., Delta Dental Plan of New Mexico, Inc.,        Stephen V. Bomse
Delta Dental of North Carolina, Delta Dental        Russell P. Cohen
Plan of Ohio, Inc., and Delta Dental of Tennessee   Howard Ullman
                                                    Nicole Gelsomini
/s/ Benjamin W. Hulse                               ORRICK HERRINGTON & SUTCLIFFE LLP
Jerry W. Blackwell                                  The Orrick Building
Benjamin W. Hulse                                   405 Howard Street
Gerardo Alcazar                                     San Francisco, CA 94105
BLACKWELL BURKE P.A.                                415-773-5700
431 South Seventh Street                            sbomse@orrick.com
Suite 2500                                          rcohen@orrick.com
Minneapolis, MN 55415                               hullman@orrick.com
612-343-3200
blackwell@blackwellburke.com
bhulse@blackwellburke.com



                                              6
 Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 7 of 12 PageID #:2129




galcazar@blackwellburke.com                      Emily Luken
                                                 ORRICK HERRINGTON & SUTCLIFFE LLP
Lori Swanson                                     Columbia Center
Mike Hatch                                       1152 15th Street, N.W.
SWANSON HATCH, P.A.                              Washington, D.C. 20005
431 South 7th Street                             202-339-8400
Suite 2545                                       eluken@orrick.com
Minneapolis, MN 55415
612-315-3037                                     Brian Joseph Murray
lswanson@swansonhatch.com                        Timothy D. Elliot
mhatch@swansonhatch.com                          RATHJE WOODWARD LLC
                                                 300 E. Roosevelt Road
Counsel for Defendants Delta Dental of           Suite 300
Minnesota and Delta Dental of Nebraska           630-668-8500
                                                 Wheaton, IL 60187
/s/ David E. Dahlquist                           bmurray@rathjewoodward.com
David E. Dahlquist                               telliott@rathjewoodward.com
WINSTON & STRAWN LLP
35 W. Wacker Drive                              Counsel for Defendants Delta Dental
Chicago, IL 60601-9703                          Insurance Company, Delta Dental of
312-558-5600                                    California, Delta Dental of Delaware, Delta
ddahlquist@winston.com                          Dental of the District of Columbia, Delta
                                                Dental of New York, Delta Dental of
Counsel for Defendants Arizona Dental Insurance Pennsylvania, Delta Dental of Puerto Rico,
Service, Inc. d/b/a Delta Dental of Arizona,    and Delta Dental of West Virginia
Hawaii Dental Service, Delta Dental of Iowa,
Delta Dental of Kansas Inc., Maine Dental       /s/ Scott D. Stein
Service Corporation d/b/a Delta Dental Plan of  Scott D. Stein
Maine, Delta Dental Plan of New Hampshire,      Colleen M. Kenney
Inc., Delta Dental Plan of Oklahoma, Delta      SIDLEY AUSTIN LLP
Dental of Rhode Island, Delta Dental of South   One South Dearborn Street
Dakota, and Delta Dental Plan of Vermont, Inc.  Chicago, IL 60603
                                                (312) 853-7000
/s/ Allison W. Reimann                          sstein@sidley.com
Allison W. Reimann                              ckenney@sidley.com
GODFREY & KAHN, S.C.
One East Main Street                            Counsel for Defendants Colorado Dental
Suite 500                                       Service, Inc. d/b/a Delta Dental of
Madison, WI 53703                               Colorado, Delta Dental of Illinois, and
608-257-3911                                    Delta Dental of Virginia
areimann@gklaw.com

Counsel for Defendant Delta Dental of
Wisconsin, Inc.




                                            7
  Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 8 of 12 PageID #:2130




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, a copy of the foregoing Joint Rule 26(f)

Planning Report was filed using the Court’s CM/ECF system and thereby, all counsel of record

were served via the CM/ECF system.


                                                  QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP

                                                  By: /s/ Stephen R. Neuwirth
                                                  Stephen R. Neuwirth
                                                  Toby E. Futter
                                                  Joseph Kiefer
                                                  51 Madison Avenue, 22nd Floor
                                                  New York, New York 10010
                                                  Telephone: 212 849-7000
                                                  stephenneuwirth@quinnemanuel.com
                                                  tobyfutter@quinnemanuel.com
                                                  joekiefer@quinnemanuel.com

                                                  Leonid Feller, P.C.
                                                  Athena Dalton
                                                  191 N. Wacker Drive, Suite 2700
                                                  Chicago, Illinois 60606
                                                  Telephone: (312) 705-7400
                                                  leonidfeller@quinnemanuel.com
                                                  athenadalton@quinnemanuel.com

                                                  Interim Co-Lead Class Counsel
   Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 9 of 12 PageID #:2131




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

                                                         CIVIL ACTION NO.
IN RE DELTA DENTAL ANTITRUST                             1:19-CV-06734
LITIGATION

This document relates to: ALL ACTIONS                    MDL NO. 2931


                           [PROPOSED] SCHEDULING ORDER

       It is hereby ORDERED as follows for all actions filed in or transferred to this Court as part

 of MDL No. 2931:

    A. The Consolidated Amended Complaint (“CAC”), filed on November 26, 2019 (Doc. No.

       96) is the operative class action complaint on behalf of all plaintiffs in this MDL. All other

       complaints filed in or transferred to as part of this MDL as of the date of this Order are

       hereby superseded by the CAC and no longer operative complaints.

    B. Amendments.

           a. Amendments. The last day for any party to amend pleadings (including adding

              additional parties) absent good cause shown shall be: January 25, 2022.

           b. Amendments to Schedule. The deadlines included herein may be modified: (1) by

              Court order; (2) by the parties’ joint written agreement, submitted to the Court for

              review and approved by the Court; or (3) by submitting a motion to modify the

              deadlines after making a good faith effort to meet and confer. The parties recognize

              that the COVID-19 pandemic may have a material effect on this litigation,

              including the dates provided herein, and they will work in good faith to address any

              challenges or delays that result therefrom.
Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 10 of 12 PageID #:2132




 C. Discovery Orders. By September 30, 2020, the parties will present to the Court (i) a

    proposed preservation order; (ii) a proposed protective order; (iii) a proposed ESI protocol;

    and (iv) any stipulation regarding non-discoverability of expert communications and draft

    reports; such proposed orders/stipulations shall apply to all parties and all complaints

    consolidated in the MDL.

 D. Defendants shall answer or otherwise plead in response to the CAC by October 30, 2020.

 E. Discovery.

        a. The parties shall present to the Court a joint stipulation and proposed order on

            production of transactional data/documents by October 29, 2020.

        b. Disclosures pursuant to FED. R. CIV. 26(a)(1) to be made by November 12, 2020.

        c. Absent good cause, motions to compel fact discovery shall be filed by June 2,

            2022;

        d. Subject to further Order of the Court, fact discovery is to be commenced in time to

            be completed by July 1, 2022.

        e. Fact Depositions

            1) Absent good cause shown, the maximum number of fact depositions, including

                 depositions pursuant to Fed. R. Civ. P. 30(b)(6), per side is:

                 For Plaintiffs: 95 depositions inclusive of parties and third-parties.

                 For Defendants: 95 depositions inclusive of parties and third-parties.

            2) No individual party shall be subject to more than ten (10) party depositions,

                 including depositions pursuant to Fed. R. Civ. P. 30(b)(6).

 F. Class Certification. The following schedule shall apply to motions for class certification:
Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 11 of 12 PageID #:2133




    1) The parties shall submit a joint proposal regarding page limitations on briefing for class

       certification motions and responses on or before July 7, 2022.

    2) Plaintiffs shall file their motion for class certification and supporting memorandum and

       disclosures in support of class certification, and shall serve any class certification expert

       report(s) and, concurrently, any materials, data or information considered in forming

       the opinions contained in the report(s), on or before August 4, 2022.

    3) Plaintiffs’ class certification expert(s) shall be made available for deposition and

       deposed by September 22, 2022.

    4) Defendants shall file oppositions to Plaintiffs’ motion for class certification and

       supporting memorandum and disclosures in opposition to class certification, and shall

       serve any class certification expert report(s) and, concurrently, any materials, data or

       information considered in forming the opinions contained in the report(s), on or before

       November 10, 2022.

    5) Defendants’ class certification expert(s) shall be made available for deposition and

       deposed by January 12, 2023.

    6) Plaintiffs shall file their reply in support of class certification and shall serve any

       rebuttal class certification expert report(s) and, concurrently, any materials, data and

       information considered in forming the opinions contained in the rebuttal report(s), on

       or before March 9, 2023. Rebuttal expert(s) shall be strictly limited to responding to

       new matters raised in the report(s) or in the deposition(s) of Defendants’ class

       certification expert(s). Defendants reserve the right to seek a deposition of any such

       rebuttal expert(s).

    7) The parties shall submit a joint proposal regarding page limitations on briefing for
 Case: 1:19-cv-06734 Document #: 304 Filed: 09/09/20 Page 12 of 12 PageID #:2134




        Daubert motions for class certification experts and responses thereto on or before April

        20, 2023. The Parties shall simultaneously serve Daubert motions for class certification

        experts challenging the other side’s experts by May 4, 2023; Daubert oppositions shall

        be filed by June 1, 2023; and replies shall be filed by June 15, 2023.

     8) The date for any hearing on Plaintiffs’ motion for class certification shall be set by the

        Court upon completion of briefing.

  G. Merits Experts, Dispositive Motions, Other Pre-Trial Matters. No later than 30

     calendar days after the Court’s ruling on the motion for class certification, the Parties shall

     meet and confer and provide to the Court a proposed amended Joint Case Schedule

     regarding the filing of dispositive motions, merits expert discovery, Daubert motions for

     merits expert reports, motions in limine, and other final pre-trial matters. To the extent the

     parties are unable to agree with respect to any aspect of the proposed amended Joint Case

     Schedule, the parties shall submit their respective positions on those aspects of the

     proposed order in a joint submission.



ENTERED: ________________________                   ___________________________________
                                                    HON. ELAINE E. BUCKLO
